Citation Nr: 1020079	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-42 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for an anxiety disorder with dysthymia.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to October 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The Veteran provided testimony at a March 2010 hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.

In a Court of Appeals for Veterans Claims precedent decision, 
Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a 
claim for a TDIU is part and parcel of an increased-rating 
claim when the issue of unemployability is raised by the 
record.  In this case, the issue of unemployability is raised 
by the record.  (See, e.g., March 2010 Board hearing 
transcript, page 2, paragraph 5, lines 5-6, where Veteran's 
representative asserts the Veteran has been unable to work 
for several years because of his depression.)  Therefore, 
pursuant to Rice, the Board is assuming jurisdiction over the 
TDIU claim, as reflected on the title page above.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

At a Board hearing before the undersigned in March 2010, the 
Veteran and his wife testified that the Veteran's psychiatric 
symptoms were significantly more severe than is reflected in 
an August 2008 report of VA examination.  The Veteran 
indicated, among other things, that he had experienced 
suicidal ideation for years, but that he had not revealed 
this to VA clinicians or examiners because he was embarrassed 
about his thoughts of suicide and was concerned about how his 
family would feel and react if they knew about the thoughts.  
The Board finds credible the testimony of the Veteran and his 
spouse.  Further, at the hearing, the Veteran indicated that 
if he were scheduled for a new examination, he would be more 
forthcoming to the examiner about the more severe aspects of 
his psychiatric symptomatology.  Accordingly, in order to 
ensure a fair adjudication of this initial rating claim, the 
Board finds that a new VA examination for the purpose of more 
accurately ascertaining the severity of the Veteran's 
service-connected psychiatric disability is warranted.  See 
38 U.S.C.A. § 5103A(d).

Further, a VA medical opinion is required for a determination 
as to whether the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disabilities, for the purpose of adjudication of 
his raised claim for a TDIU, as referred to in the 
introduction section of this remand, above.  See 38 C.F.R. 
§ 4.16; Rice v. Shinseki, 22 Vet. App. 447 (2009).

Additionally, the RO should ensure that all relevant 
psychiatric treatment records are obtained and associated 
with the claims file.  The most recent records of VA 
treatment in the claims file are from July 2009.  See 38 
U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA 
treatment records are considered to be constructively 
contained in the claims folder and must be obtained before a 
final decision is rendered). 




 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his psychiatric 
disability during the period from November 
2007 to the present.  

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain any 
records that have not been previously 
obtained from each health care provider the 
Veteran identifies.  

The records sought must include all records 
of VA psychiatric treatment from March 2008 
to January 2009 (the RO appears to have 
inadvertently obtained records from January 
2009 to July 2009 only when attempting to 
obtain records from January 2008 to July 
2009), and from July 2009 forward.

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA examination for 
the purpose of determining 1) the current 
severity of his service-connected 
psychiatric disability, and 2) whether the 
Veteran is unable to secure and follow a 
substantially gainful occupation by reason 
of his service-connected psychiatric 
disability, hearing loss, and tinnitus.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.

A description of the nature and severity of 
all manifestations and symptoms of the 
Veteran's service-connected psychiatric 
disability should be set forth in the 
report.  In doing so, the examiner must 
specifically discuss whether the Veteran has 
suicidal ideation.

The examiner should discuss the nature and 
extent of the impact of the Veteran's 
psychiatric disability on his daily 
activities and his occupational and social 
functioning.

The examiner should make a specific finding 
as to whether the Veteran is unable to 
secure and follow a substantially gainful 
occupation as a result of his service-
connected psychiatric disability, hearing 
loss, and tinnitus.

A global assessment of functioning (GAF) 
score should be assigned, with a rationale 
for the score assigned.

All findings and conclusions should be set 
forth in a legible report.

3.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



